DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 120. A continuation of application has been filed in parent Application No.13915547, filed on 6/11/2013.
	
Remarks
In response to the communication filed on November 27th, 2020, claims 28-32 were added as per the applicant’s request. This Office Action is a Second Non-Final Office Action. Claims 1-15, 17-23, and 28-32 are presently pending in the application. 

Response to Arguments
Applicant’s arguments with regards to double patenting, “nothing is patented and there is no way to compare the final claims until one of the cases has been patented and the other claims are otherwise allowable”, are not persuasive. The provisional double patenting rejection will be maintained until it is the only rejection remaining in an application. 
Applicant’s arguments with respect to claims 1, 18 and 19, regarding Moxley as modified by Baluja and Panzer does not teaching “wherein additional recipients are precluded from joining the sender of the message in the two-way communication Panzer does not fully teach the limitation. The present Office Action will be a Second Non-Final Office Action. The examiner has introduced a new reference which better discloses the limitation under discussion and therefore, the claims are still rejected, as incorporated by Patton. The new added claims have been rejected as incorporated by Brager and Smith.


Double Patenting
Claims 1-15 and 17-23 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 2-18, 20-32 and 34-45 of copending Application No. 13915547. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite a similar subject matter and functionality which is obvious over one another. The claims are obvious over one another because the system of copending Application No. 13915547 can be performed by the method of the present application.	This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Present Application
Copending Application No. 13915547
Claim 18. A system comprising:





-receiving a description of content of a message; 
- receiving recipient data corresponding to at least two possible recipients within a population of possible recipients, the recipient data including a first set of graph nodes indicating one or more topics that are of interest to a recipient and a second set of graph nodes indicating one or more topics that are not of interest to the recipient;
- selecting a relevant subpopulation of the population, the selecting including:

- and adding a possible recipient to the relevant subpopulation based on the ranking of the indirect relationship associated with the possible recipient;

-initiating a two-way communication channel between a sender of the message and the relevant subpopulation, wherein additional recipients are precluded from joining the sender of the message in the two-way communication channel subsequent to a threshold amount of time elapsing after the initiating.

-receiving a description of content of a message; 
-receiving recipient data corresponding to at least two possible recipients within a population of possible recipients, the recipient data including a first set of graph nodes indicating one or more topics that are of interest to a recipient and a second set of graph nodes indicating one or more topics that are not of interest to the recipient; 
-selecting a relevant subpopulation of the population, the selecting including: for 

-and initiating a two-way communication channel between a sender of the message and the relevant subpopulation, wherein additional users are precluded from joining the sender of the message in the two-way communication channel subsequent to a threshold amount of time elapsing after the initiating.



	Likewise, claims 2-15 and 17-23 of the present application and claims 2-18, 20-32 and 34-45 of the copending Application No. 13915547 follow a similar comparison.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8-9, 13-15, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Moxley et al., U.S. PGPub Number 20130166526 (Hereinafter Moxley), in view of Baluja et al., U.S. Patent Number 9031951 (Hereinafter Baluja), in further view of Patton, U.S. Patent Number 20120254774 (Hereinafter Patton).

As for claim 1, Moxley teaches a method comprising: 
receiving a description of content of a message (Moxley; “The online conversation 107 may be initiated with a question that the user manually enters (description of content of a message) (e.g., into the search box 111 or the question entry field 113 before selecting the post control 114).“ [0032];); 
receiving recipient data corresponding to at least two possible recipients within a population of possible recipients (Moxley; “One or more questions are posed to parties with whom the user is acquainted, as well as to advertisers, all of whom may respond with replies, answers or comments (recipient data corresponding to at least two possible recipients within a population of possible recipients). The parties of the example online conversation 107 illustrated in FIG. 1A include the second user ("Jim") and the third user ("Katie"), who in this example are real people with whom the user has an online relationship, such as social network `friend` relationship.” [0029];); 
selecting a relevant subpopulation of the population, the selecting including: 
for each of the at least two possible recipients, ranking a strength of an indirect relationship between said description and said recipient data, wherein said indirect relationship is based on said description, said recipient data and at least one additional data source (Moxley; “the search engine may infer that the first user might be able to identify better information through an online conversation if the search engine is able to identify or select trusted participants that are experts in (or are at least knowledgeable of) the topic of the search query (a strength of an indirect relationship between said description and said recipient data).” [0023]; “The search engine identifies the conversation 107 as being relevant to these query terms, and includes a search result 130 that references the conversation (wherein said indirect relationship is based on said description) 107 on the user interface 131. The fact that answers were posted to the question 119 in the conversation 107 may affect whether the conversation 107 appears among the search results, and may affect the ranking of the search result 130. [0042]; FIG. 1B is a diagram that demonstrates conversational questioning and answering, focusing specifically on the aspect of determining, by a search engine (one additional data source) whether to suggest that determine whether any of the candidate trusted participants may have special knowledge in a topic associated with the entered query terms and/or whether any of the candidate trusted participants would be likely to provide answers that would be considered satisfactory to the user (ranking a strength of an indirect relationship between said description and said recipient data, wherein said indirect relationship is based on said description). [0044]; Finally, a recommendation server 840 may be provided with any new activity or post that is submitted to the system 800 (e.g., via the activity streams back-end 802). The recommendation server 840 may write back to the activity streams backend 802 about the number of people who should receive the activity. Such information may be saved so that the next time a message is sent out about the activity (e.g., a comment on the activity), the new recommended users also get the activity. A quality score can be computed when determining what users should receive an activity (ranking a strength of an indirect relationship between said description and said recipient data), and the score can be determined by factors such as the distance of relationship between a user and other users who have posted to or recommended an activity, interests of a user as identified in the user's profile (e.g., the user is a member of a classic cars group in a social network, and thus is more likely to receive notices about interests as identified by posts or other submissions that the user makes, users or activities that the user follows, and the like. A quality threshold may be set by the recommendation server 840 in order to maintain an adequate level of recommendations (not too many and not too few). [0085];); 
and adding a possible recipient to the relevant subpopulation based on the ranking of the indirect relationship associated with the possible recipient (Moxley; “One or more questions are posed to parties with whom the user is acquainted, as well as to advertisers, all of whom may respond with replies, answers or comments. The parties of the example online conversation 107 illustrated in FIG. 1A include the second user ("Jim") and the third user ("Katie"), who in this example are real people with whom the user has an online relationship, such as social network `friend` relationship. The parties also include the advertiser associated with the client device 103. The advertiser is a party who the search engine has matched to the conversation based on an expectation that the advertiser has special knowledge on a topic of the question, or based on the advertiser paying for the right to respond to the question or to otherwise participate in the online conversation 107. Other trusted participants may also be included in the online conversation, such as other friends of the first user who are `lurking,` (adding a possible recipient to the relevant subpopulation based on the ranking of the indirect relationship associated with the possible recipient) by reading the online conversation 107 but not posting replies. [0029];); 
and initiating a two-way communication channel between a sender of the message and the relevant subpopulation (Moxley; The user interface 117 shows the online conversation (initiating a two-way communication channel) 107a in a state first user (sender of the message), has posted a reply 120. Although the reply 120 posted by the second user does not answer the question 120, it continues the conversation 107 that has been started by the question 119, and invites other participants (relevant subpopulation) to provide further comments. The user interface 117 may be generated by any appropriate application that hosts a text-based group chat, an Internet forum, a message board, or a web application that manages content that is synchronously or asynchronously provided by different users. [0036]; The various replies to the question 119 may be edited or deleted by users that possess the appropriate permissions. Participants may also participate in the conversation by applying labels to (or "tagging") the replies to the question 119, such as when a user applies a "Like" label to a reply that the user finds to be correct or particularly helpful. The online conversation 107 may continue until the participants cease posting additional replies or otherwise stop interacting with previously posted replies. The online conversation 107 may be stored in an archive or index on the server 105, either in real-time before the conversation ceases (lifetime), or after a predetermined amount of time elapses after the last comment or reply is posted. The server 105 may, in conjunction with storing the online conversation 107 in the archive, determine whether the question was answered based on whether replies to the question were posted. [0041];). 
Moxley does not explicitly detail receiving recipient data corresponding to at least two possible recipients within a population of possible recipients, the recipient data including a first set of graph nodes indicating one or more topics that are of interest to a 
However, Baluja teaches receiving recipient data corresponding to at least two possible recipients within a population of possible recipients, the recipient data including a first set of graph nodes indicating one or more topics that are of interest to a recipient and a second set of graph nodes indicating one or more topics that are not of interest to the recipient (Baluja; The method 300 can begin with step 302, where a set of labels (topic nodes) determined. The labels are to be associated with users of a social network. For example, the classifying module 224 can identify the labels using the user interest (first set of graph nodes indicating one or more topics that are of interest) and disinterests (second set of graph nodes indicating one or more topics that are not of interest) 214. The users are represented by nodes in a graph (recipients) that represents the social network. For example, the data structure generator 220 can create a graph that represents the social network, where each user is represented by a node in the graph, and edges in the graph represent social connections (e.g., friendships) between users. The labels include one or more designators for areas of interest, and areas of disinterest, for a user. For example, labels can include both categories of interest (e.g., Music, Dogs, Movies, Business, etc.) and keywords (Music Star A, Tables, Masks, etc.). In some implementations, either second graph (set of graph nodes) can also include nodes substantially similar to the first graph, except that each user can be associated with one or more label nodes that reflect a single subject of interest (topic nodes) (e.g., see FIG. 7). [Column 11, Lines 45-56];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Moxley and Baluja which deal with communicating a topic and discussing within a group, to have combined them by incorporating using a social graph to identify participants interested or not interested in a topic (Baluja) and ranking the strength of relationships within a social graph and communicating a message (Moxley). The motivation to combine is to make the system more efficient and user friendly as it could determine user interests and disinterests implicitly, such as from user actions, e.g., web pages visited, ads clicked, etc (Baluja [Column 1, Lines 30-50];).
Moxley as modified by Baluja does not explicitly detail wherein additional recipients are precluded from joining the sender of the message in the two-way communication channel subsequent to receiving, from the sender of the message, an indication that a sufficient number of recipients in the relevant subpopulation have joined the two-way communication channel. 
However Patton teaches wherein additional recipients are precluded from joining the sender of the message in the two-way communication channel subsequent to receiving, from the sender of the message, an indication that a sufficient number of recipients in the relevant subpopulation have joined the two-way communication channel (Patton; The coverage area 320 of the chat room 320 is preferably associated with a geographic location. The geographic location is preferably defined by a longitude and latitude, and may additionally be defined by altitude. The coverage area may be a predetermined shape centered or encompassing the geographic location. For example, the coverage area can be defined by a circle centered at the location with set radius, or by a polygon defining a bounded area within a grid. Alternatively, the coverage area may be defined by a feature of an environment, such as a room within a building or the boundaries of a beach. The messaging platform can cross-reference a database to determine the type and/or shape of the environment to define the coverage area 320. The coverage area 320 may alternatively be defined in any suitable manner. The coverage area may be stationary (e.g. associated with a specific geographic location) or be mobile and move with an associated device or user (e.g. when the device functions as the server). While the coverage area 320 is preferably automatically defined by the messaging platform, the chat room coverage area 320 can alternatively be set or any other parameter of the coverage area 320 may be dynamically adjusted based on the number of nearby or adjacent chat rooms, the popularity of the location, the number of participants (e.g. shrunk or expanded to meet a user population threshold), to meet a given topic (e.g. adjusted to show a given number of users nearest the user that is associated with a topic or keyword), or adjusted based on any other suitable parameter. Alternatively, the coverage area 320 may be manually adjusted by the user, wherein the user may increase or decrease the coverage area 320 (e.g. by zooming in/out or entering a desired coverage radius); adjust the desired number of users within the chat room (additional recipients are precluded from joining the sender of the message in the two-way communication channel); [0014]; The method may additionally include notifying a current user of the chat room about changes in the chat room parameters. Chat room change notifications (receiving an indication) may be notifications of changes in the size, boundaries, and/or any other parameter of the coverage area 320, changes in the reading/writing permissions of the chat room, changes in the popularity of the chat room, changes in the number of active participants (subsequent to receiving, from the sender of the message, an indication that a sufficient number of recipients in the relevant subpopulation have joined), changes in the topic/keyword criteria (e.g. wherein the user must be associated with a given topic/keyword to be able to participate in the chat room), or any other change that affects user participation and/or inclusion in the chat room. [0031];).
Moxley as modified by Baluja and Patton which deal with communicating a topic and discussing within a group, to have combined them by incorporating receiving from the creator an indication that the group is an adequate size (Patton) with using a social graph to identify participants interested or not interested in a topic and ranking the strength of relationships within a social graph and communicating a message (Moxley as modified by Baluja). The motivation to combine is to make the system more efficient and user friendly as it could provide a better internet messaging field to create a new and useful method for managing a local messaging platform. (Patton [0003];).

	

Claim 18 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable.
	
Claim 19 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable.

As for claim 2, Moxley as modified by Baluja and Patton teaches a method of claim 1, wherein the description of the content of the message is based on at least one natural language expression (Moxley; The online conversation 107 may be initiated with a question that the user manually enters (e.g., into the search box 111 or the question entry field 113 before selecting the post control 114). Alternatively, the question may natural language question but, where the question is apparent from certain query terms (e.g., the query terms "height of mount Everest") or where the query terms can otherwise be mapped to a question, a natural language question may be automatically generated from the query terms (e.g., by automatically appending interrogative terms such as "what is" or "how high," or by adding, substituting or modifying articles, other terms, or punctuation) using any appropriate number of question generation or query revision strategies. The automatically generated question may be inserted into the question entry field 113 for viewing or editing by the first user. In some implementations, the first user may choose to skip the action of obtaining search engine results, and may proceed instead to initiate conversational question and answer through the search engine home page 150 or another page. [0032];).

As for claim 3, Moxley as modified by Baluja and Patton teaches a method of claim 1, wherein the method further comprises transmitting one or more invitations to the selected relevant subpopulation (Moxley; The user interface 117 shows the online conversation 107a in a state after the first user has submitted the question 119 and the second user, a social network friend of the first user, has posted a reply 120. Although the reply 120 posted by the second user does not answer the question 120, it continues the conversation 107 that has been started by the question 119, and invites other participants (transmitting one or more invitations to the selected relevant subpopulation) to provide further comments. The user interface 117 may be generated by any appropriate application that hosts a text-based group chat, an Internet forum, a 0036];).



As for claim 6, Moxley as modified by Baluja and Patton teaches a method of claim 1, wherein said at least one additional data source comprises at least one of a website, a news outlet, a social media site, an Internet search, a government database, a text message, a voice message, a television signal, and a radio signal (Moxley; Instead of restating the search query by altering the terms in the search box 111 and selecting the SEARCH control 112, the first user may attempt to identify the name of the song by initiating a conversation with the first user's social network friends and with unaffiliated third parties who, through their expertise, may be able to answer this question. The search engine may suggest that the user initiate the conversation by including the question entry field 113 and the POST control 114 on the search engine results page 110. The online conversation 107 is initiated when the first user selects the POST control 114. [0028];).

As for claim 8, Moxley as modified by Baluja and Patton teaches a method of claim 1, wherein the sender of said message does not know at least one user of the relevant subpopulation (Moxley; As shown in user interface 121, the conversation 107b may be anonymized before it is shown to the advertiser. As referred to by the specification, "anonymizing" refers to the process of removing name, contact (e.g., Anonymizing may benefit the host of the online conversation (sender of said message does not know at least one user of the relevant subpopulation), who may charge the advertiser additional fees for the right to view the data that would otherwise be anonymized. Furthermore, anonymizing may also benefit the social network friends, who might feel reluctant to participate in the conversation if they believe that advertisers will contact them with unsolicited information. [0038];).

As for claim 9, Moxley as modified by Baluja and Patton teaches a method of claim 1, wherein the relevant subpopulation is selected based on geographical proximity of the users included in the relevant subpopulation to a location associated with the description of the content of the message (Moxley; The various posts, and comments on posts, are managed in the system 800 by an activity streams backend 802, which is in charge of implementing business logic that defines the manner in which various submissions to the system 800 will be handled. The activity streams are characterized by activities, which are the subjects of posts (e.g., micro-blog posts) that users submit to the system 800, and various comments directed toward those activities. For example, a user may post an activity regarding a web page they are currently viewing by pasting a URL of the page into a posting page. Such action may cause the system 800 to gather important information from the URL, including images displayed on the page, headings, labels for images, or topical terms that describe a topic of the page (e.g., as previously location information, such as the current location of the user, and/or a venue with which the user is most currently associated (based on geographical proximity of the users) (e.g., that the user checked into recently or identified as a venue in which the user is located). [0071];).




As for claim 13, Moxley as modified by Baluja and Patton teaches a method of claim 1, wherein the method further comprises:
receiving a request from a user to browse a list of topics (Moxley; Matching the question (request from a user) with an advertiser may include, for example, matching keywords in the question 119 with a list of keywords or topics that are associated with the advertiser, such as a list of keywords that are included on the advertiser's web page. Alternatively, matching the question with the advertiser may include comparing the question to similar questions that have been answered in the past, and identifying advertisers who have provided answers to the similar questions or who have provided answers that have satisfied certain metrics as that are indicative of good answers. Alternatively, advertisers can review questions in real time or review hypothetical questions before they are submitted, and bid against each other for the right to answer each question. Further alternatively, questions can be matched with random advertisers, or with advertisers who have not answered questions for a long period of 
receiving a selection from the user of a topic included in the list of topics (Moxley; Matching the question (request from a user) with an advertiser may include, for example, matching keywords in the question 119 with a list of keywords or topics that are associated with the advertiser, such as a list of keywords that are included on the advertiser's web page (receiving a selection from the user of a topic included in the list of topics). Alternatively, matching the question with the advertiser may include comparing the question to similar questions that have been answered in the past, and identifying advertisers who have provided answers to the similar questions or who have provided answers that have satisfied certain metrics as that are indicative of good answers. Alternatively, advertisers can review questions in real time or review hypothetical questions before they are submitted, and bid against each other for the right to answer each question. Further alternatively, questions can be matched with random advertisers, or with advertisers who have not answered questions for a long period of time. Additionally, an advertiser may be matched to a conversation by another advertiser who is a trusted participant, and who refers the question to the advertiser. Any other appropriate technique for matching questions with advertisers may be used. [0035];); 
and initiating communication between the sender of said message and said user based on determining that the selected topic is related to the content of the message in Moxley; In the first example, shown at the top left of FIG. 1B, the user has entered the query terms "song caveman ad." The search engine may determine, from information that the users 155 and 156 and the advertisers 158 and 159 have opted to provide to the search engine, that the user 155 has an association with the topic "music," which matches with the query term "song," and that the advertiser 158 has an association with the topic "caveman mascot," which matches with the query term "caveman." The search engine can also check a rating of the advertiser 158 which, at " 7/10," may be greater than a predetermined threshold (determining that the selected topic is related to the content of the message in an amount greater than a threshold). Since the search engine has identified two candidate trusted participants that may have special knowledge of the topic of the entered query terms, the search engine determines that an online conversation may be beneficial to obtaining an answer to the user's question. Accordingly, the search engine includes a question entry field 113 and a POST control 114 on the search engine results page 110. The search engine may use other information to determine whether the online conversation (initiating communication between the sender of said message and said user) may be beneficial, for example, the small number (i.e., only two) of search results that were identified as being relevant to the entered query terms. [0045];).

As for claim 14, Moxley as modified by Baluja and Patton teaches a method of claim 13, wherein the method further comprises initiating communication between said user and said relevant subpopulation (Moxley; The search session provides results that first user to initiate a conversation among a trusted group that includes his friends and paying third-parties, in order to collectively address a particular question. Such a conversation provides an community-based approach to retrieve information that is difficult to locate using a search engine or other automated application or platform. [0027];).


As for claim 20, Moxley as modified by Baluja and Patton teaches a method of claim 19, wherein the method further comprises autonomously extracting an interaction meaning from the description, wherein the comparing includes comparing the information to the interaction meaning (Moxley; As used by this specification, a "term" (or "query term") includes one or more whole or partial words, characters, or strings of characters; and a "search query" includes the one or more query terms that the user submits to a search engine (i.e., server 105) when the user requests the search engine to execute a search. Among other things, a "result" (or a "search result") of the search includes a URL (e.g., a Uniform Resource Locator (URL)) that references a resource that the search engine determines to the be responsive to the search query. The search result may include other things, such as a title, preview image, user rating, map or directions, description of the corresponding resource, or a snippet of text that has been automatically or manually extracted from or otherwise associated with the corresponding resource (autonomously extracting an interaction meaning from the description, wherein the comparing includes comparing the information to the interaction meaning). [0022];).


As for claim 21, Moxley as modified by Baluja and Patton teaches a method of claim 20, wherein the extracting is based on the information about a requestor of the interaction (Moxley; When the search engine executes a search using the query terms and generates search results, the search engine may infer that the first user may be unsatisfied with the search results, or that the user might be able to identify better information through an online conversation. For example, the search engine may infer that the first user will be unsatisfied with the search results if too many (e.g., more than 10,000, 100,000, or 1,000,000) search results are generated, if too few (e.g., fewer than 10, 100, 1,000) search results are generated, or if the search engine determines that questions that are related to the search query remain unanswered in several other open or closed conversations. Furthermore, the search engine may infer that the first user might be able to identify better information through an online conversation if the search engine is able to identify or select trusted participants that are experts (extracting is based on the information about a requestor of the interaction) in (or are at least knowledgeable of) the topic of the search query. [0023];).

As for claim 22, Moxley as modified by Baluja and Patton teaches a method of claim 19, wherein the method further comprises initiating an interaction between a requestor of the interaction and the user recipient (Moxley; The search session provides first user to initiate a conversation among a trusted group (initiating an interaction between a requestor of the interaction and the user recipient) that includes his friends and paying third-parties, in order to collectively address a particular question. Such a conversation provides an community-based approach to retrieve information that is difficult to locate using a search engine or other automated application or platform. [0027];).

As for claim 23, Moxley as modified by Baluja and Patton teaches a method of claim 19, wherein a plurality of user recipients are identified as possible participants and the method further comprises initiating an interaction with a subset of the possible participants (Moxley; Collectively, the user, the parties with whom the user are acquainted, and the paying third parties are considered to be the trusted participants of the online conversation 107. By excluding other parties (with a subset of the possible participants) from the online conversation 107, such as members of the general public, the quality of the questions and answers are improved, aiding both the user who submitted the question and the advertisers who may be paying to participate in the online conversation 107. [0031];).


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moxley as modified by Baluja and Patton as applied above, in view of Danieli et al., U.S. Patent Number 20100319062 (Hereinafter Danieli).

As for claim 4, Moxley as modified by Baluja and Patton teaches a method of claim 3, wherein a size of the relevant subpopulation changes over time based on at least one of:
and a quality of communication between the sender and said relevant subpopulation (Moxley; Collectively, the user, the parties with whom the user are acquainted, and the paying third parties are considered to be the trusted participants of the online conversation 107. By excluding other parties (relevant subpopulation changes over time) from the online conversation 107, such as members of the general public, the quality of the questions and answers are improved, aiding both the user who submitted the question and the advertisers who may be paying to participate in the online conversation 107. [0031];).
Moxley as modified by Baluja and Patton does not explicitly detail response times to the one or more invitations.
However, Danieli teaches response times to the one or more invitations (Danieli; “a start time, expiration time, and/or a duration for the invitation may allow the inviter user to specify a time and/or date range for the invitation. For example, in various embodiments, the inviter user may specify an invitation valid for the next hour, between Spm-6 pm Friday, after 10 pm on weekdays, and the like.” [0036]; “In subroutine block 800, routine 500 obtains and processes any responses to the invitation notification that the receiving device or invitee user may send. (See FIG. 8, discussed below.) Routine 500 ends in block 599.” [0073];).
Moxley as modified by Baluja and Patton and Danieli to have combined them. The motivation to combine is to incorporate limiting communication by the time of communication channels (Moxley as modified by Baluja and Patton ) with lifetime of the communication channel is based on an amount of interaction (Danieli). This would make the system more efficient as it would prevent wasted resources from maintaining an inactive communication channel. 



As for claim 15, Moxley as modified by Baluja and Patton teaches a method of claim 1, quality of communication between the sender and said relevant subpopulation (Moxley; Collectively, the user, the parties with whom the user are acquainted, and the paying third parties are considered to be the trusted participants of the online conversation 107. By excluding other parties (relevant subpopulation changes over time) from the online conversation 107, such as members of the general public, the quality of the questions and answers are improved, aiding both the user who submitted the question and the advertisers who may be paying to participate in the online conversation 107. [0031];).
Moxley as modified by Baluja and Patton does not explicitly detail wherein a lifetime of the communication channel is based on an amount of interaction over the communication channel.
Danieli teaches wherein a lifetime of the communication channel is based on an amount of interaction over the communication channel (Danieli; “subroutine 800 may determine whether an expiration time has passed or whether an invitation duration has been exceeded. If the pending invitation is determined to be no longer valid, subroutine 800 deletes persisted records, including the invitation payload, corresponding to the invitation in block 850. If the pending invitation is determined to be still valid, then in block 815, subroutine 800 enters a wait state before cycling back to decision block 805.” [0087];).
It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Moxley as modified by Baluja and Patton and Danieli to have combined them. The motivation to combine is to incorporate limiting communication by the time of communication channels (Moxley as modified by Baluja and Patton ) with lifetime of the communication channel is based on an amount of interaction (Danieli). This would make the system more efficient as it would prevent wasted resources from maintaining an inactive communication channel. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moxley as modified by Baluja and Patton as applied above, in view of Osborne et al., U.S. Patent Number 7987233 (Hereinafter Osborne).

As for claim 5, Moxley as modified by Baluja and Patton teaches a method of claim 18, wherein the method further comprises: transmitting one or more invitations to the selected relevant subpopulation ((Moxley; When the search engine executes a identify or select trusted participants that are experts in (or are at least knowledgeable of) the topic of the search query (a strength of an indirect relationship between said description and said recipient data). [0023];). Moxley as modified by Baluja and Patton  does not explicitly detail transmitting one or more invitations to the selected relevant subpopulation in a sequential manner based on responses to previously transmitted invitations.
However, Osborne teaches transmitting one or more invitations to the selected relevant subpopulation in a sequential manner based on responses to previously transmitted invitations (Osborne, Column 83, Lines 6-31; The session manager 401 will not process an invitation request until all previous invitations have been processed (previously transmitted invitations). A sequential invitation scheme (sequential manner) guarantees that new participants 404 receive a correct list of participants 404 within the communications session 100.).
Moxley as modified by Baluja and Patton and Osborne to have combined them. The motivation to combine is to incorporate the sequential invitations based on previous responses (Osborne) with the interaction system (Moxley as modified by Baluja and Patton ). This would make the system more efficient and more user friendly as invitations would be easier for the user to keep track of invitation statuses and follow.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moxley as modified by Baluja and Patton as applied above, in view of Reitan, U.S. PGPub Number 20130226758 (Hereinafter Reitan).


As for claim 7, Moxley as modified by Baluja and Patton teaches a method of claim 1, wherein the relevant subpopulation is selected (Moxley; When the search engine executes a search using the query terms and generates search results, the search engine may infer that the first user may be unsatisfied with the search results, or that the user might be able to identify better information through an online conversation. For example, the search engine may infer that the first user will be unsatisfied with the search results if too many (e.g., more than 10,000, 100,000, or 1,000,000) search results are generated, if too few (e.g., fewer than 10, 100, 1,000) search results are generated, or if the search engine determines that questions that are related to the identify or select trusted participants that are experts in (or are at least knowledgeable of) the topic of the search query (a strength of an indirect relationship between said description and said recipient data). [0023];). Moxley as modified by Baluja and Patton  does not explicitly detail does not explicitly detail wherein said at least one additional data source comprises a model of the world that adapts over time.   
However, Reitan teaches wherein said at least one additional data source comprises a model of the world that adapts over time (Reitan, Paragraph [0055], [0397], Various embodiments use adaptive models. Such an approach is particularly useful when considerable adaptation is desired based on relatively little real-world data interactions (adaptive world model). [0397]; Embodiments over time are able to self-customize (adapts over time) to a user's preferences based on observations of the user's behavior and the user's environment. [0055];). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Moxley as modified by Baluja and Patton and Reitan to have combined them. The motivation to combine is to incorporate the adaptive world model (Reitan) with the interaction system (Moxley as modified by Baluja and Patton ). This would make the system more efficient as it would allow for more inferences by the system about user behavior and make it easier for the user to keep updated tracking of other participants in the interaction system.


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moxley as modified by Baluja and Patton as applied above, in view of Jackson et al., U.S. PGPub Number 20140067943 (Hereinafter Jackson). 

As for claim 10, Moxley as modified by Baluja and Patton teaches a method of claim 1, wherein the relevant subpopulation is selected (Moxley; When the search engine executes a search using the query terms and generates search results, the search engine may infer that the first user may be unsatisfied with the search results, or that the user might be able to identify better information through an online conversation. For example, the search engine may infer that the first user will be unsatisfied with the search results if too many (e.g., more than 10,000, 100,000, or 1,000,000) search results are generated, if too few (e.g., fewer than 10, 100, 1,000) search results are generated, or if the search engine determines that questions that are related to the search query remain unanswered in several other open or closed conversations. Furthermore, the search engine may infer that the first user might be able to identify better information through an online conversation if the search engine is able to identify or select trusted participants that are experts in (or are at least knowledgeable of) the topic of the search query (a strength of an indirect relationship between said description and said recipient data). [0023];). Moxley as modified by Baluja and Danieli does not explicitly detail wherein the relevant subpopulation is selected based on an urgency level associated with the message.
Jackson teaches wherein the relevant subpopulation is selected based on an urgency level associated with the message (Jackson, Paragraph [0023], Edges in the social graph may be associated with affinity scores representing the importance (urgency), strength, or relevance of connections between objects (subpopulation and message).).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Moxley as modified by Baluja and Patton with Jackson. The motivation to combine is to incorporate the urgency level of the message with the communications connections of the subpopulation. This would make the system more efficient as it would allow for the user create connections in manner appropriate for what their required urgency would be.

As for claim 11, Moxley as modified by Baluja and Patton and Jackson teaches a method of claim 10, wherein the urgency level is inferred based on a location from which the message is sent (Jackson, Paragraph [0023], [0059], Edges in the social graph may be associated with affinity scores representing the importance (urgency), strength, or relevance of connections between objects (subpopulation and message). [0023]; Candidate scores for candidate groups associated with a location matching the current location (geographic proximity) of the target user or matching a location identified as the target user’s hometown may be increased. [0057];). The motivation to combine is the same as previously presented. 

Moxley as modified by Baluja and Patton and Jackson teaches a method of claim 1, wherein a first set of users included in the relevant subpopulation are determined to be knowledgeable about the content of the message in an amount greater than a threshold, and wherein a second set of users included in the relevant subpopulation are determined to be knowledgeable about the content of the message in an amount less than the threshold (Jackson, Paragraph [0048],[0057], [0063], The join group recommendation module selects one or more candidate groups based on various factors. [0048]; Candidate scores can be based on user’s affinity for concepts, interests, or subject matter associated with the group. [0057]; Groups with a candidate score of a certain threshold can be selected or not selected (amount less than threshold) based on their candidate score. [0063];). The motivation to combine is the same as previously presented. 



Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moxley as modified by Baluja and Patton as applied above, in view of Stekkelpak, U.S. PGPub Number 20140280294 (Hereinafter Stekkelpak).


As for claim 17, Moxley as modified by Baluja and Patton teaches a method of claim 1, wherein the method further comprises performing an amplification process on the recipient data (Moxley as modified by Baluja and Patton teaches a method of claim Moxley; When the search engine executes a search using the query terms and generates search results, the search engine may infer that the first user may be unsatisfied with the search results, or that the user might be able to identify better information through an online conversation. For example, the search engine may infer that the first user will be unsatisfied with the search results if too many (e.g., more than 10,000, 100,000, or 1,000,000) search results are generated, if too few (e.g., fewer than 10, 100, 1,000) search results are generated, or if the search engine determines that questions that are related to the search query remain unanswered in several other open or closed conversations. Furthermore, the search engine may infer that the first user might be able to identify better information through an online conversation if the search engine is able to identify or select trusted participants that are experts in (or are at least knowledgeable of) the topic of the search query (a strength of an indirect relationship between said description and said recipient data). [0023];). Moxley as modified by Baluja and Patton  does not explicitly detail wherein the method further comprises performing an amplification process on the recipient data, wherein output of the performing includes a probability estimate for a topic not in the recipient data.
However, Stekkelpak teaches wherein the method further comprises performing an amplification process on the recipient data, wherein output of the performing includes a probability estimate for a topic not in the recipient data (Stekkelpak, Paragraph [0063], An initial percentage can be provided can be increased or decreased based on user engagement (recipient data) triggered or not triggered (topic not in the recipient data). A connection interface can be displayed to Q% of searching users that submit 
It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Moxley as modified by Baluja and Patton and Stekkelpak to have combined them. The motivation to combine is to incorporate the probability estimate (Stekkelpak) with recipient data amplification (Moxley as modified by Baluja and Patton ). This would make the system more efficient and user friendly, as it would allow a clear estimate for topics not in the recipient data for the user. 

Claim 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Moxley as modified by Baluja and Patton as applied above, in view of Brager;, U.S. PGPub Number 20130144605 (Hereinafter Brager).


As for claim 28, Moxley as modified by Baluja and Patton  teaches the method of claim 1, receiving recipient data corresponding to at least two possible recipients within a population of possible recipients, the recipient data including a first set of graph nodes indicating one or more topics that are of interest to a recipient and a second set of graph nodes indicating one or more topics that are not of interest to the recipient (Baluja; The method 300 can begin with step 302, where a set of labels (topic nodes) determined. The labels are to be associated with users of a social network. For example, the classifying module 224 can identify the labels using the user interest (first set of graph nodes indicating one or more topics that are of interest) and disinterests second set of graph nodes indicating one or more topics that are not of interest) 214. The users are represented by nodes in a graph (recipients) that represents the social network. For example, the data structure generator 220 can create a graph that represents the social network, where each user is represented by a node in the graph, and edges in the graph represent social connections (e.g., friendships) between users. The labels include one or more designators for areas of interest, and areas of disinterest, for a user. For example, labels can include both categories of interest (e.g., Music, Dogs, Movies, Business, etc.) and keywords (Music Star A, Tables, Masks, etc.). In some implementations, either categories or keywords are selected as labels. Also, a subset of categories or keywords can be selected from the superset to use as labels. In some implementations, a user may input and/or select particular keywords using a user interface associated with the label generator 204. For example, user selection can specify that the label generator 204 should use the categories such as Opera, Racing, Politics, Religion, Stocks, Music, Cats and Dogs as keywords. [Column 10, Lines 12-34]; Label nodes having multiple label weights for different labels are also associated with user nodes. These label nodes can "inject" label weights into the user node (e.g., see FIG. 4C). This is described in more detail in association with FIG. 4C. Additionally, in some implementations, the label generator 204 generates a second data structure, such as a second graph. For example, the second graph (set of graph nodes) can also include nodes substantially similar to the first graph, except that each user can be associated with one or more label nodes that reflect a single subject of interest (topic nodes) (e.g., see FIG. 7). [Column 11, Lines 45-56];).
Moxley as modified by Baluja and Patton does not explicitly detail wherein the one or more topics that are of interest to a recipient and the one or more topics that are not of interest to the recipient are included in a universe of topics, and the indirect relationship between said description and said recipient data is further based on a statistical inference performed on the universe of topics
However, Brager teaches wherein the one or more topics that are of interest to a recipient and the one or more topics that are not of interest to the recipient are included in a universe of topics, and the indirect relationship between said description and said recipient data is further based on a statistical inference performed on the universe of topics (Brager; The content of the system-generated output may be interactively linked by hyperlinks, portals or other active components to the underlying data stored elsewhere in whole or in part. In fact, the text of specific narrative topics and the graphics within specific visualizations may be linked to specific groups of records (universe of topics) or metadata about those records. [0039]; The data categorization system can also capture entity types, e.g., person, place or thing, in a taxonomy. This information can be further correlated with metadata about, e.g., time-based, size-based, industry-based or semantic relationships. This correlated data may be accessed by system rules when preparing narrative text to ensure that ideas are grouped consistently. Ideas in each grouping may therefore be logically (e.g., deductively, chronologically, structurally, comparatively) ordered. The ordering of grouped ideas may be created using system rules that consider a combination of data categorization (universe of topics), user point of view and analysis of pre-processed data in order to first select the grouping logic and then to apply the logic to a 0047]; Another way to organize the output of the TMAO system into a story is to organize narrative content in a logical, persuasive and/or suggestive form. For example, the story may first present information known to the user (topics that are of interest to a recipient) to be true or likely to be true, and then progressively advance (indirect relationship between said description and said recipient data) to information less likely to be known to or not as easily agreed to by the user (one or more topics that are not of interest to the recipient). This style tends to get more "buy in" from users because they are more likely to agree with the first parts of a narrative, keeping them engaged in its content, message and/or meaning. [0048], a situation may be a statement about the data or topic that the user is likely to appreciate or engagingly react to because the user already knows it or its wording will pique the user's interest, given the user's point of view. This may be determined by applying system rules comparing user inputs related to the point of view, data collected for analysis, and expert assumptions on how likely certain users are to know or appreciate some type of information presented matter-of-factly. [0049]; The "rules" template identifies rules to be used in processing the project data. Taxonomies are an important class of rule sets, which contain tag instructions that categorize data based on rules utilizing e.g., an industry lexicon and meanings (e.g., synonyms). Terms within the project data, e.g., records or documents, which may be individual words, parts of speech, proper nouns, noun phrases, clusters, ngrams, extracted entities, numerical descriptors, statistical descriptors (based on a statistical inference performed on the universe of topics), temporal descriptors, and the like, are tagged with the terms 0073];).
 It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Moxley as modified by Baluja and Patton  and Brager which deal with communicating a topic and discussing within a group, to have combined them by incorporating the universe of topics based on the user’s interests and statistical descriptions (Brager) with receiving from the creator an indication that the group is an adequate size (Panzer) and using a social graph to identify participants interested or not interested in a topic and ranking the strength of relationships within a social graph and communicating a message (Moxley as modified by Baluja and Patton). The motivation to combine is to make the system more efficient and user friendly as it could provide improved bibliometric and other text and data extraction and analysis systems and, more particularly, a more effective, timely and efficient business intelligence systems to address the commercial analytical needs of competitive markets (Brager [0010];).


As for claim 29, Moxley as modified by Baluja and Patton teaches the method of claim 1, receiving recipient data corresponding to at least two possible recipients within a population of possible recipients, the recipient data including a first set of graph nodes indicating one or more topics that are of interest to a recipient and a second set of graph Baluja; The method 300 can begin with step 302, where a set of labels (topic nodes) determined. The labels are to be associated with users of a social network. For example, the classifying module 224 can identify the labels using the user interest (first set of graph nodes indicating one or more topics that are of interest) and disinterests (second set of graph nodes indicating one or more topics that are not of interest) 214. The users are represented by nodes in a graph (recipients) that represents the social network. For example, the data structure generator 220 can create a graph that represents the social network, where each user is represented by a node in the graph, and edges in the graph represent social connections (e.g., friendships) between users. The labels include one or more designators for areas of interest, and areas of disinterest, for a user. For example, labels can include both categories of interest (e.g., Music, Dogs, Movies, Business, etc.) and keywords (Music Star A, Tables, Masks, etc.). In some implementations, either categories or keywords are selected as labels. Also, a subset of categories or keywords can be selected from the superset to use as labels. In some implementations, a user may input and/or select particular keywords using a user interface associated with the label generator 204. For example, user selection can specify that the label generator 204 should use the categories such as Opera, Racing, Politics, Religion, Stocks, Music, Cats and Dogs as keywords. [Column 10, Lines 12-34]; Label nodes having multiple label weights for different labels are also associated with user nodes. These label nodes can "inject" label weights into the user node (e.g., see FIG. 4C). This is described in more detail in association with FIG. 4C. Additionally, in some implementations, the label generator 204 generates a second data structure, second graph (set of graph nodes) can also include nodes substantially similar to the first graph, except that each user can be associated with one or more label nodes that reflect a single subject of interest (topic nodes) (e.g., see FIG. 7). [Column 11, Lines 45-56];).
Baron as modified by Degaugue and Moxley as modified by Baluja and Patton does not explicitly detail wherein the method further comprises presenting a user in the relevant subpopulation with an advertisement that is contextually related to the description.
However, Brager teaches wherein the method further comprises presenting a user in the relevant subpopulation with an advertisement that is contextually related to the description (Brager; Advertising may be an additional feature of the output. For example, a narrative report output might provide a written suggestion on (preferably trusted and/or validated) experts to contact regarding a particular topic, with some experts selected from a list of advertisers (advertisement that is contextually related to the description) paying for the right to be referred. In another example, a graphical display of analytical trends may be accompanied by a "how-to" video provided by a sponsor, with that video linking to the sponsor's website in exchange for the sponsor paying a click-through fee. In yet another example, the text of underlying records in an analysis--accessible from hyperlinked text in a narrative or from graphical bars in a bar chart--may further hyperlink to full text documents for sale, with the document seller providing a fee for each document purchase referral opportunity. In still another example, narrative suggestive text could be generated by the TMAO system, then further paired with other text, visuals or content, and that suggestive text could 0040];).
 It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Moxley as modified by Baluja and Patton and Brager which deal with communicating a topic and discussing within a group, to have combined them by incorporating the universe of topics based on the user’s interests and statistical descriptions (Brager) with receiving from the creator an indication that the group is an adequate size (Panzer) and using a social graph to identify participants interested or not interested in a topic and ranking the strength of relationships within a social graph and communicating a message (Moxley as modified by Baluja and Patton). The motivation to combine is to make the system more efficient and user friendly as it could provide improved bibliometric and other text and data extraction and analysis systems and, more particularly, a more effective, timely and efficient business intelligence systems to address the commercial analytical needs of competitive markets (Brager [0010];).


Moxley as modified by Baluja and Patton teaches the method of claim 1, receiving recipient data corresponding to at least two possible recipients within a population of possible recipients, the recipient data including a first set of graph nodes indicating one or more topics that are of interest to a recipient and a second set of graph nodes indicating one or more topics that are not of interest to the recipient (Baluja; The method 300 can begin with step 302, where a set of labels (topic nodes) determined. The labels are to be associated with users of a social network. For example, the classifying module 224 can identify the labels using the user interest (first set of graph nodes indicating one or more topics that are of interest) and disinterests (second set of graph nodes indicating one or more topics that are not of interest) 214. The users are represented by nodes in a graph (recipients) that represents the social network. For example, the data structure generator 220 can create a graph that represents the social network, where each user is represented by a node in the graph, and edges in the graph represent social connections (e.g., friendships) between users. The labels include one or more designators for areas of interest, and areas of disinterest, for a user. For example, labels can include both categories of interest (e.g., Music, Dogs, Movies, Business, etc.) and keywords (Music Star A, Tables, Masks, etc.). In some implementations, either categories or keywords are selected as labels. Also, a subset of categories or keywords can be selected from the superset to use as labels. In some implementations, a user may input and/or select particular keywords using a user interface associated with the label generator 204. For example, user selection can specify that the label generator 204 should use the categories such as Opera, Racing, Politics, Religion, Stocks, Music, Cats and Dogs as keywords. [Column 10, Lines 12-second graph (set of graph nodes) can also include nodes substantially similar to the first graph, except that each user can be associated with one or more label nodes that reflect a single subject of interest (topic nodes) (e.g., see FIG. 7). [Column 11, Lines 45-56];).
Moxley as modified by Baluja and Patton does not explicitly detail wherein the method further comprises providing a user in the relevant subpopulation with a monetary award.
	However, Brager teaches wherein the method further comprises providing a user in the relevant subpopulation with a monetary award (Brager; Typically as specified by the authoring entity, the output and other project data (particularly the fired rules and associated results) may be shared with a community for review and feedback, which may result in additional advertising exposures and one or more additional iterations of running the project with a range of refinements. The system may also implement community incentives to encourage and compensate for useful feedback. For example, a rating system may be used to create and update reputational indicators for reviewing entities; credit may be provided (e.g., points for purchasing publications through the TMAO system) for providing reviews and reviewing reviews to rate the reviewers; or monetary compensation (providing a user in the relevant subpopulation with a monetary award) may be paid. [0080];).
Moxley as modified by Baluja and Patton and Brager which deal with communicating a topic and discussing within a group, to have combined them by incorporating the universe of topics based on the user’s interests and statistical descriptions (Brager) with receiving from the creator an indication that the group is an adequate size and using a social graph to identify participants interested or not interested in a topic and ranking the strength of relationships within a social graph and communicating a message (Moxley as modified by Baluja and Patton ). The motivation to combine is to make the system more efficient and user friendly as it could provide improved bibliometric and other text and data extraction and analysis systems and, more particularly, a more effective, timely and efficient business intelligence systems to address the commercial analytical needs of competitive markets (Brager [0010];).


Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Moxley as modified by Baluja and Patton as applied above, in view of Smith, U.S. PGPub Number 20140244765 (Hereinafter Smith).

As for claim 31, Moxley as modified by Baluja and Patton teaches the method of claim 1, receiving recipient data corresponding to at least two possible recipients within a population of possible recipients, the recipient data including a first set of graph nodes indicating one or more topics that are of interest to a recipient and a second set of graph Baluja; The method 300 can begin with step 302, where a set of labels (topic nodes) determined. The labels are to be associated with users of a social network. For example, the classifying module 224 can identify the labels using the user interest (first set of graph nodes indicating one or more topics that are of interest) and disinterests (second set of graph nodes indicating one or more topics that are not of interest) 214. The users are represented by nodes in a graph (recipients) that represents the social network. For example, the data structure generator 220 can create a graph that represents the social network, where each user is represented by a node in the graph, and edges in the graph represent social connections (e.g., friendships) between users. The labels include one or more designators for areas of interest, and areas of disinterest, for a user. For example, labels can include both categories of interest (e.g., Music, Dogs, Movies, Business, etc.) and keywords (Music Star A, Tables, Masks, etc.). In some implementations, either categories or keywords are selected as labels. Also, a subset of categories or keywords can be selected from the superset to use as labels. In some implementations, a user may input and/or select particular keywords using a user interface associated with the label generator 204. For example, user selection can specify that the label generator 204 should use the categories such as Opera, Racing, Politics, Religion, Stocks, Music, Cats and Dogs as keywords. [Column 10, Lines 12-34]; Label nodes having multiple label weights for different labels are also associated with user nodes. These label nodes can "inject" label weights into the user node (e.g., see FIG. 4C). This is described in more detail in association with FIG. 4C. Additionally, in some implementations, the label generator 204 generates a second data structure, second graph (set of graph nodes) can also include nodes substantially similar to the first graph, except that each user can be associated with one or more label nodes that reflect a single subject of interest (topic nodes) (e.g., see FIG. 7). [Column 11, Lines 45-56];).
Moxley as modified by Baluja and Patton does not explicitly detail wherein a size of the relevant subpopulation is based at least in part on an urgency level associated with the message.
However, Smith teaches wherein a size of the relevant subpopulation is based at least in part on an urgency level associated with the message (Smith; range could also be organized based on geographic proximity, such the "block", the "street", the "neighborhood", the "township", the "county" and so forth. It could also be based on biological or social proximity such as nuclear family, first cousins, in-laws, 2nd cousins, and so forth. [0049]; An example of these layers or the hierarchy of urgency and their configurability unique to the concentric circles is as follows. For example, for a neighborhood watch group, selection of the first circle might automate a call or a text to 911 with a message indicating the current location and identity of the owner of the sending device. A second layer of urgency might automate an SMS and an email and a phone call from the device to the local law enforcement agency or designated employees within that agency indicating a need for a community policing assessment or intervention. A selection of the third layer of urgency might send an email only to the set of people designated as reviewers of events within a neighborhood watch group (or it may send the message to both the immediate neighbors and the set of watch reviewers. Selection of a fourth circle might notify the 50 homes most closely proximal to the  degree of urgency would correlate with a specific range (size of the relevant subpopulation is based at least in part on an urgency level associated with the message), but in other embodiments, the selection of a circle would include notification of multiple ranges. In some instances, such as a neighborhood watch application, the inner circle might be set up to send notifications to the entire set of available ranges (size of the subpopulation) inclusive of or exclusive of a 911 call. [0053];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Moxley as modified by Baluja and Patton and Brager which deal with communicating a topic and discussing within a group, to have combined them by incorporating determine the subpopulation size based on a level of urgency (Smith) with receiving from the creator an indication that the group is an adequate size (Panzer) and using a social graph to identify participants interested or not interested in a topic and ranking the strength of relationships within a social graph and communicating a message (Moxley as modified by Baluja and Patton). The motivation to combine is to make the system more efficient and user friendly as it could enable users to organize, scale, route, format, set messaging type(s), and prioritize messages and notifications according to hierarchies of urgency or immediacy, range, or type of entity (Smith [0002];).



Moxley as modified by Baluja and Patton teaches the system of claim 18, receiving recipient data corresponding to at least two possible recipients within a population of possible recipients, the recipient data including a first set of graph nodes indicating one or more topics that are of interest to a recipient and a second set of graph nodes indicating one or more topics that are not of interest to the recipient (Baluja; The method 300 can begin with step 302, where a set of labels (topic nodes) determined. The labels are to be associated with users of a social network. For example, the classifying module 224 can identify the labels using the user interest (first set of graph nodes indicating one or more topics that are of interest) and disinterests (second set of graph nodes indicating one or more topics that are not of interest) 214. The users are represented by nodes in a graph (recipients) that represents the social network. For example, the data structure generator 220 can create a graph that represents the social network, where each user is represented by a node in the graph, and edges in the graph represent social connections (e.g., friendships) between users. The labels include one or more designators for areas of interest, and areas of disinterest, for a user. For example, labels can include both categories of interest (e.g., Music, Dogs, Movies, Business, etc.) and keywords (Music Star A, Tables, Masks, etc.). In some implementations, either categories or keywords are selected as labels. Also, a subset of categories or keywords can be selected from the superset to use as labels. In some implementations, a user may input and/or select particular keywords using a user interface associated with the label generator 204. For example, user selection can specify that the label generator 204 should use the categories such as Opera, Racing, Politics, Religion, Stocks, Music, Cats and Dogs as keywords. [Column 10, Lines 12-second graph (set of graph nodes) can also include nodes substantially similar to the first graph, except that each user can be associated with one or more label nodes that reflect a single subject of interest (topic nodes) (e.g., see FIG. 7). [Column 11, Lines 45-56];). 
Moxley as modified by Baluja and Patton does not explicitly detail wherein the size of the relevant subpopulation is a first number based on the urgency level being a first level and the size of the subpopulation is a second number larger than the first number based on the urgency level being a second level higher than the first level
However, Smith teaches wherein the size of the relevant subpopulation is a first number based on the urgency level being a first level and the size of the subpopulation is a second number larger than the first number based on the urgency level being a second level higher than the first level (Smith; range could also be organized based on geographic proximity, such the "block", the "street", the "neighborhood", the "township", the "county" and so forth. It could also be based on biological or social proximity such as nuclear family, first cousins, in-laws, 2nd cousins, and so forth. [0049]; An example of these layers or the hierarchy of urgency and their configurability unique to the concentric circles is as follows. For example, for a neighborhood watch group, selection of the first circle might automate a call or a text to 911 with a message indicating the current location and identity of the owner of the sending device. A second layer of urgency (urgency level being a first level) might automate an SMS and an email and a phone call from the device to the local law enforcement agency or designated employees within that agency (size of the relevant subpopulation is a first number based on the urgency level) indicating a need for a community policing assessment or intervention. A selection of the third layer of urgency (urgency level being a second level higher than the first level) might send an email only to the set of people designated as reviewers of events within a neighborhood watch group (the size of the subpopulation is a second number larger than the first number based on the urgency) or it may send the message to both the immediate neighbors and the set of watch reviewers. Selection of a fourth circle (urgency level higher than the first level) might notify the 50 homes most closely proximal to the owner of the sending device. In some embodiments, the selection of the degree of urgency would correlate with a specific range, but in other embodiments, the selection of a circle would include notification of multiple ranges. In some instances, such as a neighborhood watch application, the inner circle might be set up to send notifications to the entire set of available ranges (size of the subpopulation is a second number larger than the first number based on the urgency) inclusive of or exclusive of a 911 call. [0053];). It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Moxley as modified by Baluja and Patton  and Brager which deal with communicating a topic and discussing within a group, to have combined them by incorporating determine the subpopulation size based on a level of urgency (Smith) with receiving from the creator an indication that the group is an adequate size (Panzer) and using a social graph to identify participants interested or not interested in a Moxley as modified by Baluja and Patton). The motivation to combine is to make the system more efficient and user friendly as it could enable users to organize, scale, route, format, set messaging type(s), and prioritize messages and notifications according to hierarchies of urgency or immediacy, range, or type of entity (Smith [0002];).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E HEFFERN whose telephone number is (571)272-9605.  The examiner can normally be reached on Monday - Friday, 6:30 am - 3 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/J.E.H/           Examiner, Art Unit 2158                                                                                                                                                                                             
/BORIS GORNEY/           Supervisory Patent Examiner, Art Unit 2158